DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant first office action is in response to communication filed on 09/30/2020.
Claims 1-20 are pending of which claims 1, 11 and 19 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 04/23/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al (US 2017/0251274) and in view of Brailovskiy (US 10,681,382).
Regarding claims 1 and 11, Fuji’274 discloses an electronic device (see fig.1 & see fig.3, which shows smart phone as electronic device) and method (see fig.8 & see para.0003, 0032), comprising: 
a communication interface comprising communication circuitry(see fig.3 & see para.0033, which shows and discusses network interface card (NIC) 14…the NIC 14 includes a communication circuit); 
a display (see fig.3, which shows touch screen 16 & see para.0034, which discusses the touch screen 16  includes a display serving as a display unit an touch panel installed on the surface of the display, and display an image…); and 
a processor configured to (see fig.3 & see para.0033, which shows and discusses central processing unit (CPU) 11): 
control the communication interface(see fig.3, which shows NIC 14 & see para.0033, which discusses CPU 11 controls operations of the respective units…) to receive a packet of a content image(see fig.8, which shows smart phone 10 receive video data from video delivering apparatus 20 as external device and display the video S21-S23, see fig.1-2) comprising a plurality of frames from an external device(see fig.2 & see para.0028, which discusses 20 as the external device stores a plurality of pieces of segment data as plurality of frames indicating one video as image and performs stream delivery of a video by sequentially transmitting the segment data, see para.0034, see para.0095-0101, which discussed image indicating certain scene of the video), 
control the communication interface(see fig.3, which shows NIC 14 & see para.0033, which discusses CPU 11 controls operations of the respective units…) to include a request for a bit rate of an image in the transmitted signal(see para.0032, which discusses smart phone 10 as the electronic device designates a different bit rate from that of a video…and requests delivery of the segment data of the different rate, see para.0043, see para.0097-0099, requests the still image of the scene in a video of second bit rate higher than the first bit rate), and 
control(see fig.3, which shows NIC 14 & see para.0033, which discusses CPU 11 controls operations of the respective units…) a packet in which the bit rate of the image is changed to be received based on the request(see para.0032, which discusses video delivery apparatus 20 receives the request and transmit the segment data of the designated new bit rate,  see para.0100-0101, which discusses the video delivery apparatus 20 with the still image transmit unit 207 transmits the supplied image, that is, the still image requested from the still image requested to the smart phone 10) and the image to be displayed on the display based on the received packet (see para.0032, which discusses the smart phone play back the video indicated by the segment data of the new bit rate… displays the video in which the bit rate can be changed during the play back, see para.0101, which discusses still image display unit  of the smart phone 10 caused the still imaged transmitted  from the 20 to be displayed on the display unit (display unit  of the touch screen 16) of its own apparatus). 
As discussed above, although Fuji’274 discloses transmit request including bit rate for a video and receive the video for displaying (see at least fig.8), Fuji’274 does not explicitly show the use of “control the communication interface to transmit a signal indicating whether the packet is received to the external device” as required by present claimed invention.  However, including “control the communication interface to transmit a signal indicating whether the packet is received to the external device” would have been obvious to one having ordinary skill in the art as evidenced by Brailovskiy’382.  
see fig.1B-2, which shows transmit a signal message 135 indicating video 142 is received from the transmitter 100 as the external device, see fig.5, 450-460, see col.10, lines 55-67, which discusses send acknowledgment messages to transmitter 100 to acknowledge receipt of frame blocks 208 and send NACK to transmitter when 134 determines that a particular image frame or a enhancement layer has not been received…).
In view of the above, having the system of Fuji’274 and then given the well-established teaching of Brailovskiy’382, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fuji’274 to include “control the communication interface to transmit a signal indicating whether the packet is received to the external device” as taught by Brailovskiy’382, since Brailovskiy’382 stated in col.1, lines 18+ that such a modification would provide an efficient system to improve sending of video and other types of data that may reduce problems associated with changing network conditions. 

receive information on a plurality of bit rates of the image provided from the external device through the communication interface(see para.0040, which discusses the bit rate information acquiring unit 101 of the smartphone 10  acquires/receives the bit rate information indicating the plurality of bit rates of the video, see fig.8, which shows from video delivery apparatus 20 as the external device s13-s14), select the bit rate of the image to be requested among the plurality of bit rates(see fig.5, which shows 105 of the smart phone 10,  para.0042, which discusses the bit rate determining unit 105 determines/select any one of the plurality of bit rates indicated by the bit rate information acquiring unit 101 as the bit rate of the video to be played back, see para.058), and control the communication interface to include the request for the selected bit rate in the transmitted signal(see para.0043, which discusses the delivery requesting unit 106 request apparatus 20 that delivers the video by streaming to deliver the video at the bit rate determined by 105). 
Regarding claims 3 and 13, Fuji’274 discloses wherein the processor is configured to: identify a bandwidth in which the packet is received (see fig. 8, s26, see para.0053, 0070), and determine the bit rate of the image to be requested based on the identified bandwidth (see fig. 8, s27 based s26, see para.0070). 
Regarding claims 4 and 14, Fuji’274 discloses wherein the processor is configured to identify whether the packet is received based on an order of the plurality of frames (see para.0028, which discusses plurality of pieces of segment data indicating one video …and performs stream delivery of a video by sequentially transmitting the segment data in the play back order, thus sequentially indicating packet is received based on order). 
Regarding claims 5 and 15, as discussed above, although Fuji’274 whether the packet is received based on an order of the plurality of frames (see para.0028, which discusses plurality of pieces of segment data indicating one video …and performs stream delivery of a video by sequentially transmitting the segment data in the play back order, thus sequentially indicating packet is received based on order), Fuji’274 does not explicitly show the use of “the processor is configured to control the communication interface to include a request for retransmission of a first packet identified as not being received in the transmitted signal” as required by present claimed invention.  However, including “the processor is configured to control the communication interface to include a request for retransmission of a first packet identified as not being received in the 
In particular, in the same field of endeavor, Brailovskiy’382 teaches the use of the processor is configured to control the communication interface to include a request for retransmission of a first packet identified as not being received in the transmitted signal (see fig.1B-2, which shows transmit a signal message 135 indicating video 142 is received from the transmitter 100 as the external device, see fig.5, 450-460, see col.10, lines 55-67, which discusses send acknowledgment messages to transmitter 100 to acknowledge receipt of frame blocks 208 and send NACK to transmitter when 134 determines that a particular image frame or a enhancement layer has not been received…).
In view of the above, having the system of Fuji’274 and then given the well-established teaching of Brailovskiy’382, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fuji’274 to include “the processor is configured to control the communication interface to include a request for retransmission of a first packet identified as not being received in the transmitted signal” as taught by Brailovskiy’382, since Brailovskiy’382 stated in col.1, lines 18+ that such a modification would provide an efficient system to improve sending of video and 
Regarding claims 6 and 16, Fuji’274 discloses wherein the processor is configured to: receive the first packet in which the bit rate of the image is reduced (see fig.2, which shows smart phone to receive packet A3, for instance, in which the bit rate of the image is reduced/low, SEE PARA.0088, 0091) and a second packet currently streamed in a same section through the communication interface(see fig.2, which discusses second packet A2, see para.0092), and control the display to display the image on the display based on the received first packet and second packet(see fig.2, which shows control the display playback [the image/video on the display/touch screen] based on A3 and A2). 
Regarding claim 7, Fuji’274 discloses wherein the processor is configured to: receive a third packet in which the bit rate of the image increases through the communication interface after the second packet is received (see fig.2, which shows smart phone receives A1 as the third packet in which the bit rate of the image video increases/high after the A2 is received), and control the display to display the image on the display based on the received third packet (see fig.2, which shows playback based on received third packet A1). 
see fig.2, which shows plurality of frame groups A1-A3, each including a plurality of segments/subframes), and the processor is configured to: identify a first frame group and a second frame group corresponding to a same content section as the first frame group(see fig.2 & see fig.3, smartphone with CPU to identify segments related to first frame group and a second frame group corresponding to a same content section as the first frame group, for instance A1, for playback at 10), and decode the plurality of subframes included in the identified second frame group(see fig.5 & para.0047, which discusses video playing back unit decodes and play back segment data, see fig.2 , which shows 10 to identify and decode plurality of segment of data related to A1-A3 as frame groups for playback, thus plurality of segment of data/subframes included in the identified second frame group). 
Regarding claim 8 and 18, Fuji’274 discloses wherein the processor is configured to identify the second frame group based on information indicating the first frame group and the second frame group (see fig.2,which shows segments/subframes of different frame groups A1-A3 are identify based on information indicating first frame group and the second frame group, see para.0030, which discusses 20 stores segment data groups A1-3 indicating videos having high, intermediate and low bit rates). 
Regarding claim 10, Fuji’274 discloses wherein the information includes information indicating a size of a frame group subsequent to the second frame group (para.0030, which discusses 20 stores segment data groups A1-3 indicating videos having high, intermediate and low bit rates…the bit rate refers to a amount/size…that is transceived at interval of one second, thus indicating amount/size). 
Regarding claim 19, Fuji’274 discloses a system(see fig.1-2, see fig.8), comprising: a first electronic device (see fig.2, which shows video delivering apparatus 20) configured to transmit a packet of a content image comprising a plurality of frames(see fig.2, 20 configured to transmit a of a content image/video comprise a plurality of frames A1-A3  to be playback); and a second electronic device(see fig.2, which shows smart phone as the second electronic device) configured to display an image based on a packet transmitted from the first electronic device(see fig.2, which shows smart phone configured to playback display image/video transmitted from 20, see fig.3, which shows touch screen 16 & see para.0034, which discusses the touch screen 16  includes a display serving as a display unit an touch panel installed on the surface of the display, and display an image…,) and,  wherein the first electronic device is configured to transmit a packet with a changed bit rate of the image(see para.0032, which discusses video delivery apparatus 20 receives the request and transmit the segment data of the designated new bit rate,  see para.0100-0101, which discusses the video delivery apparatus 20 with the still image transmit unit 207 transmits the supplied image, that is, the still image requested from the still image requested to the smart phone 10) based on a request transmitted from the second electronic device(see para.0032, which discusses smart phone 10 as the electronic device designates a different bit rate from that of a video…and requests delivery of the segment data of the different rate, see para.0043, see para.0097-0099, requests the still image of the scene in a video of second bit rate higher than the first bit rate). 
As discussed above, although Fuji’274 discloses transmit request including bit rate for a video and receive the video for displaying (see at least fig.8), Fuji’274 does not explicitly show the use of “control the communication interface to transmit a signal indicating whether the packet is received to the external device” as required by present claimed invention.  However, including “control the communication interface to transmit a signal indicating whether the packet is received to the external device” would have been obvious to one having ordinary skill in the art as evidenced by Brailovskiy’382.  
see fig.1B-2, which shows transmit a signal message 135 indicating video 142 is received from the transmitter 100 as the external device, see fig.5, 450-460, see col.10, lines 55-67, which discusses send acknowledgment messages to transmitter 100 to acknowledge receipt of frame blocks 208 and send NACK to transmitter when 134 determines that a particular image frame or a enhancement layer has not been received…).
In view of the above, having the system of Fuji’274 and then given the well-established teaching of Brailovskiy’382, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fuji’274 to include “control the communication interface to transmit a signal indicating whether the packet is received to the external device” as taught by Brailovskiy’382, since Brailovskiy’382 stated in col.1, lines 18+ that such a modification would provide an efficient system to improve sending of video and other types of data that may reduce problems associated with changing network conditions. 
see fig.2, which shows smart phone to receive packet A3, for instance, in which the bit rate of the image is reduced/low, seepara.0088, 0091)  and a second packet currently streamed in a same section(see fig.2, which discusses second packet A2, see para.0092). 
As discussed above, although Fuji’274 discloses transmit request including bit rate for a video and receive the video for displaying (see at least fig.8), Fuji’274 does not explicitly show the use of based on a request for retransmission of the non-received first packet from the first electronic device” as required by present claimed invention.  However, including “based on a request for retransmission of the non-received first packet from the first electronic device” would have been obvious to one having ordinary skill in the art as evidenced by Brailovskiy’382.  
In particular, in the same field of endeavor, Brailovskiy’382 teaches the use of based on a request for retransmission of the non-received first packet from the first electronic device (see fig.1B-2, which shows transmit a signal message 135 indicating video 142 is received from the transmitter 100 as the external device, see fig.5, 450-460, which discusses resend/retransmit based on NACK, see col.10, lines 55-67, which discusses send acknowledgment messages to transmitter 100 to acknowledge receipt of frame blocks 208 and send NACK to transmitter when 134 determines that a particular image frame or a enhancement layer has not been received…).
In view of the above, having the system of Fuji’274 and then given the well-established teaching of Brailovskiy’382, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fuji’274 to include “based on a request for retransmission of the non-received first packet from the first electronic device” as taught by Brailovskiy’382, since Brailovskiy’382 stated in col.1, lines 18+ that such a modification would provide an efficient system to improve sending of video and other types of data that may reduce problems associated with changing network conditions. 
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474